25. Common rules for the internal market in electricity (
- Before the vote:
rapporteur. - Mr President, Parliament has moved from its first-reading position on the Electricity and Gas Directive. I would just like briefly to explain why.
The report as it stands is far from perfect, but we believe that we have made substantial gains for energy consumers in the European Union. We have put the issue of energy poverty onto the European agenda for the very first time and we have ensured the independence of the national regulatory authorities and given them an increased role to police the new system.
We would like, however, to encourage the Commission and, in particular, the competition authorities to continue their work in ensuring that companies that own both generation and transmission systems play by the rules and do not abuse their positions.
I would like to thank colleagues for all their help over the years.